Citation Nr: 0422332	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  95-25 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for peptic ulcer disease 
and hiatal hernia, including as secondary to service-
connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

This appeal arises from a November 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  

The Board of Veterans' Appeals (Board) in September 1997 
found the claim for service connection for peptic ulcer 
disease and hiatal hernia (based exposure to Agent Orange in 
service) not well grounded.  The claim for service connection 
for peptic ulcer disease and hiatal hernia (based on 
secondary service connection related to PTSD) and the rating 
of PTSD was remanded to the RO.  

The RO in July 2000 granted a 70 percent rating for PTSD.  
The veteran submitted a written statement in July 2000, 
indicating he accepted the 70 percent rating, but disagreed 
with the effective date of the 70 percent rating.  The Board 
construes the July 2000 statement of the veteran as 
expressing his withdrawal of his appeal as to the rating for 
PTSD.  38 C.F.R. § 20.204 (2003).  

The Board in an August 2002 decision notified the veteran 
that development of the claim for service connection for 
peptic ulcer disease and a hiatal hernia was being undertaken 
by the Board as per 38 C.F.R. § 19.9(a)(2).  In the August 
2002 decision of the Board the veteran's claim for an earlier 
effective date for the 70 percent rating for PTSD was denied.  

In Disabled American Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003) the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2).  In compliance 
with the decision of the Federal Circuit, the Board remanded 
the claim for service connection for peptic ulcer disease and 
a hiatal hernia to the RO in June 2003.  The Board has 
reviewed the claims folder and found the RO accomplished the 
development and notification ordered in the June 2003 remand.  
Stegall v. West, 11  Vet. App. 268 (1998).  The claim for 
service connection for peptic ulcer disease and a hiatal 
hernia has been returned to the Board for further appellate 
consideration.  




FINDINGS OF FACT

1.  Service medical records do not include any references to 
complaints of gastrointestinal symptoms.  There are not 
records of any complaints or treatment for a peptic ulcer 
during the initial post service year.  

2.  A peptic ulcer and a small hiatal hernia were first 
diagnosed in the 1990's many years after the veteran's 
separation from the service.  The veteran states his first 
symptoms began ten year after his separation from the 
service.  

3.  There is no record of a current diagnosis of peptic ulcer 
disease, since an April 1995 VA Panendoscopy found no ulcer 
after the veteran was treated with antibiotics for H. Pylori 
bacteria.  

4.  There is no competent medical evidence which provides a 
nexus between the veteran's history of peptic ulcer disease 
and small hiatal hernia and exposure to Agent Orange in 
service.  

5.  Service connection has been granted for PTSD.  

6.  The veteran's hiatal hernia is a structural disorder 
which causes his gastroesophageal reflux.  There is no 
competent medical evidence which indicates PTSD causes the 
structural changes of a hiatal hernia.  


CONCLUSION OF LAW

The veteran's history of peptic ulcer and small hiatal hernia 
were not incurred in active military service, and his peptic 
ulcer was not incurred during the initial post service year; 
and they are not proximately due to or the result of his 
service-connected PTSD or exposure to Agent Orange in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to the claim, and expanded VA's duty to notify the 
claimant and their representative, if any, concerning certain 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 
et seq. (West 2002)).  In addition, VA promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, ____Vet. App. ____(June 24, 
2001)(Pelegrini II) the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") interpreted the 
law as requiring that the notice requirements of the VCAA 
mandated the claimant be informed of the provisions of the 
VCAA prior to the initial decision of the RO.  In this case 
the initial RO decision in November 1994 preceded the passage 
of the VCAA.  In such a case the Court noted the statute and 
the regulation provide for pre-initial-AOJ-adjudication 
notice, but the Court specifically recognized that, where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 5103(a) § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  Instead, the appellant had the right on remand to 
VCAA content-complying notice and proper subsequent VA 
process.  In June 2003 the Board remanded the claim for the 
RO to provide the claimant with such notice.  

The RO in July 2003 in compliance with the remand issued a 
letter to the appellant informing him of the provisions of 
the VCAA.  The letter notified the veteran of what the 
evidence must show to support his claim, what actions he must 
undertake and how the RO could assist him in obtaining 
evidence.  The RO in the July 2003 supplemental statement of 
the case informed the veteran of the evidence in the claims 
folder and what evidence was necessary to support his claim.  
The RO obtained the veteran's service medical records, VA 
records and arranged for him to be examined in March 1993, 
February 1994, May 1996, and December 2002.  The RO made 
numerous requests for the veteran's records from the Social 
Security Administration until they were informed in December 
2001 that the custodian was unable to locate the veteran's 
records.  The Board has concluded the RO was informed the 
custodian did not have the records and may conclude that 
further efforts to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2)(2003).  The Board noted the veteran listed he 
was being treated by Dr. A for ulcers and stress on a 
December 1993 VA Report of Examination coversheet.  Also that 
September 1994 VA records indicate the veteran was diagnosed 
with upper gastrointestinal helicopter pylori at St. 
Vincents's.  The veteran did not submit a release form to the 
RO to allow them to request those records or submit them 
himself for consideration.  38 C.F.R. § 3.159()(1)(i) and 
(ii)(2003).  In June 2003 the RO specifically explained to 
the veteran that he could request VA help him obtain any 
private medical records which would support his claim or that 
he could submit additional evidence.  The veteran did not 
respond.  In this instance there is no question as to the 
onset date of the veteran's peptic ulcer and hiatal hernia 
many years after service separation.  The Board has concluded 
that those records which pre-date the April 1995 panendoscopy 
would not provide a current diagnosis of peptic ulcer 
disease.  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  No further actions to 
assist the veteran in developing his claims are required.  VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including peptic ulcer 
disease, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2003).  

The statute provides presumptive service connection for 
diseases specified as related to exposure to herbicides for 
veterans who served in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116 (West 2002).  The regulations provide presumptive 
service connection for certain diseases associated with 
exposure to Agent Orange.  38 C.F.R. § 3.309(e)(2003).  

Factual Background.  On service entrance examination in July 
1967 and service separation examination in June 1969 the 
veteran's abdomen and viscera were noted to be normal.  
Service medical records do not include any references to 
gastrointestinal complaints.  

When the veteran filed his original claim for VA benefits in 
September 1992 he requested service connection for a stomach 
disorder.  

The veteran was examined by VA in March 1993.  He told the VA 
examiner he was involved in handling and spraying Agent 
Orange in service.  He contended he had a stomach ulcer and a 
hiatal hernia related to his exposure to Agent Orange.  He 
reported that three years previously an upper 
gastrointestinal examination diagnosed and ulcer and a hiatal 
hernia.  A history of peptic ulcer disease was diagnosed.  

In March 1993 a VA examination included a diagnosis of PTSD.  
A March 1993 VA Social and Industrial Survey noted the 
veteran had ulcers and a hiatal hernia.  

Service connection for PTSD was granted in an August 1993 
rating decision.  The veteran disagreed with the 10 percent 
rating assigned.  The RO arranged for a VA evaluation to 
determine the severity of the veteran's PTSD.  In February 
1994 the veteran told the examiner that he felt stress built 
up the acid in his stomach.  He had a steady heartburn all 
the time and his stomach was constantly upset and nauseated.  
The VA examiner diagnosed a psychophysiological 
gastrointestinal disorder.  The veteran had brought to the 
examination an X-ray report from November 1993 which 
demonstrated he had an abnormal bulb of the duodenum and a 
diagnosis of duodenitis.  A VA Social and Industrial Survey 
in February 1994 revealed the veteran was trying to deal with 
anger and stress and when he tried to keep his anger under 
wraps his ulcer flared up.  

April 1994 VA records noted the veteran had stomach troubles 
off and on for 15 years.  He had a hiatal hernia and an 
ulcer.  He had never had a pandoscopy.  The assessment was 
the veteran had a duodenal ulcer.  In June 1994 VA records 
the veteran reported a 10 to 15 year history of chronic 
epigastric pain.  He had an upper gastrointestinal evaluation 
in June 1993 which found duodenitis and a possible duodenal 
ulcer.  He was positive for H. pylori and was given 
amoxicillin.  He initially improved but the pain had 
returned.  The assessment was the veteran had a duodenal 
ulcer in June 1993 with partial treatment for H. Pylori and 
recurrent pain consistent with an ulcer.  

In April 1995 a panendoscopy of the esophagus, stomach and 
duodenum was performed.  It was normal except for a small 
hiatal hernia.  The veteran returned for follow up in June 
1995.  The assessment was the veteran had occasional 
gastroesophageal reflux disease symptoms with Barrett's 
symptomatic.  May 1996 VA records noted the veteran had 
gastroesophageal reflux symptoms while continuing to smoke 
one pack of cigarettes a day and drink caffeine.  In August 
1996 medication had improved the veteran's symptoms of reflux 
somewhat.  

A VA examination was conducted in May 1996.  The veteran had 
a history of duodenal ulcers indicated by an upper 
gastrointestinal study in April 1993.  He had h. pylori 
serology positive diagnosis.  He was treated with a course of 
pepto bismol, ampicillin and flagyl for 14 days.  His 
symptoms improved initially, but had since recurred.  He was 
examined in April 1995 and the examination was normal, with 
only a small hiatal hernia.  He had since been on Ranitidine.  
The veteran also had heartburn.  A history of duodenal ulcers 
with a small hiatal hernia was diagnosed.  The examiner 
diagnosed his current symptoms as suggestive of 
gastroesophageal reflux.  Contributing factors for reflux 
were diabetes and smoking.  In her opinion stress or PTSD did 
not have a clear association with ulcer disease.  

In July 1996 the veteran's representative submitted excerpts 
from several medical texts.  One stated that certain emotions 
such as hostility, resentment, guilt and frustration were 
associated with increased gastric acidity.  It went further 
to state that emotional stress may alter factors that 
maintain mucosal integrity and thereby result in ulcers 
because of decreased mucosal defense.  Although controlled 
studies suggested a relationship between emotional stress and 
ulcer disease in some patients, its exact role is uncertain.  
Another entry stated that peptic ulcers are sometimes caused 
by stress, or by severe injury, such as major burns, 
accidents and after surgery and severe infections, often they 
occur for no reason.  

An April 1998 VA examination noted that an 
esophagogastroduodenoscopy (EGD) conducted in February 1998 
was normal without ulcers or active inflammation.  A small 
polyp was seen in the fundus of the stomach.  There was no 
stricture of the esophagus, or signs of esophageal injury.  A 
hiatal hernia was not seen on the endoscopy.  The diagnosis 
was heartburn secondary to acid reflux and perhaps aggravated 
by smoking.  If the veteran had a hiatal hernia it was small 
and not associated with any injury pattern.  Records 
documented reflux and/or peptic ulcer symptoms dating back to 
1993.  There had been no documented active ulcer disease and 
the patient had been treated for H. pylori.  

An October 1999 VA record noted the veteran wanted to discuss 
his reflux symptoms.  The veteran continued to have acid 
reflux in January 2000.  In February 2001 the veteran again 
had a positive h. pylori test.  He was treated with flagyl, 
azithromycin and lansoprazole.  

In February 2002 a VA examination was performed.  The 
examiner reviewed the veteran's claims folder.  The examiner 
noted that since the veteran was treated for H. pylori there 
had not been any evidence of recurrence of an ulcer.  The 
veteran continued to have heartburn related to his hiatal 
hernia.  As long as he took his medication he did not get 
heartburn.  The diagnoses were hiatal hernia contributing to 
the veteran's gastroesophageal reflux.  In the VA examiner's 
opinion the veteran's hiatal hernia was the cause of his 
gastroesophageal reflux.  Hiatal hernia was a structural 
condition, which was not caused by PTSD.  There had not been 
any studies showing that PTSD could cause the structural 
changes of a hiatal hernia which causes gastroesophageal 
reflux disease.  A history of peptic ulcer disease was also 
diagnosed.  An infectious agent H. pylori was found.  The 
veteran was treated for the infection and had not had any 
recurrence of his ulcers.  An EGD in February 1998 did not 
show any evidence of an ulcer.  The most probable cause of 
the veteran's peptic ulcer was the h. pylori bacteria, though 
his caffeine and tobacco use may have been contributing 
factors.  There was no evidence for the presence of a peptic 
ulcer at the time of the examination.  

Analysis.  The Board has considered five different theories 
of entitlement.  One, whether the veteran had stomach 
symptoms in service.  The service medical records do not 
include and the veteran has never asserted he first had any 
symptoms of an ulcer or a hiatal hernia in service.  

Second, the Board considered whether or not there was 
evidence of symptoms or diagnosis during the initial post 
service year.  If so, the regulations provide presumptive 
service connection for a peptic or duodenal ulcer which was 
manifested to a degree of 10 percent within one year of 
separation from the service.  38 C.F.R. §§ 3.307, 3.309 
(2003).  The first diagnosis of any ulcer or symptoms appears 
in the March 1993 VA examination report.  In April 1994 the 
veteran reported he had stomach trouble on and off for 15 
years.  In June 1994 the veteran stated it was from 10 to 15 
years.  Based on those statements the first symptoms appeared 
around 1979 or 1980, some ten years after the veteran's 
separation from the service in July 1969.  In the absence of 
any symptoms during the initial post service year the 
presumptive service connection regulations at 38 C.F.R. 
§§ 3.307 and 3.309 are not applicable in this case.  

Third, the Board considered the veteran's contention that his 
ulcer and hiatal hernia were related to exposure to Agent 
Orange in service.  The statute provides presumptive service 
connection for diseases specified as related to exposure to 
herbicides for veterans who served in the Republic of 
Vietnam.  38 U.S.C.A. § 1116 (West 2002).  The regulations do 
not provide presumptive service connection for peptic ulcers 
or a hiatal hernia based on exposure to Agent Orange in 
service.  Peptic ulcers and hiatal hernias are not included 
in the list of diseases presumed to be associated with 
exposure to Agent Orange.  38 C.F.R. § 3.309(e)(2003).  The 
Board has noted the veteran's Form DD 214 indicates he served 
in the Republic of Vietnam.  The veteran who served in 
Vietnam from 1967 and 1968 is presumed to have been exposed 
to an herbicide agent unless there is affirmative evidence to 
the contrary.  38 C.F.R. § 3.307(a)(6)(iii)(2003).  When as 
in this case the veteran is not entitled to the presumption 
of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309 in 
order for the claim to be granted there must be competent 
medical evidence in the record showing an etiological 
relationship between the disability and the period of 
military service.  See Darby v. Brown, 10 Vet. App. 243 
(1997); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996).  

The Board has noted the veteran is a combat veteran and his 
DD 214 reveals he was awarded a Combat Infantryman's Badge.  
As such his statements as to events which occurred in service 
are considered in light of 38 U.S.C.A. § 1154 (West 2002).  
The Court has held the reduced evidentiary burden provided 
for combat veterans by 38 U.S.C.A. § 1154(b) related only to 
the question of service incurrence, "that is, what happened 
then -- not the questions of either current disability or 
nexus to service, as to both of which competent medical 
evidence is generally required."  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996).  

A review of the claims folder has not found any competent 
medical evidence which indicates the veteran's ulcer and 
hiatal hernia are related to exposure to Agent Orange in 
service.  In May 1995 the veteran, himself withdrew his 
contentions that his ulcer and hiatal hernia were related to 
exposure to Agent Orange, and asserted instead that his 
service-connected PTSD had caused his ulcer or that it caused 
it to flare up.  

That is the fourth theory of entitlement considered by the 
Board.  In Reiber v. Brown, 7 Vet. App. 513 (1995) the Court 
held that whether a service-connected disability caused 
another disability was a "question of medical causation."  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  38 C.F.R. § 3.159(a)(1)(2003).  

The Board has reviewed the claims folder for medical evidence 
which addresses whether the veteran's ulcer and hiatal hernia 
are proximally due to or the result of his service connected 
PTSD.  The evidence in support of the veteran's claim 
includes the February 1994 VA diagnosis of a 
psychophysiological gastrointestinal disorder.  The veteran 
also submitted medical texts which noted there may be a 
relationship between stress, emotions and ulcers.  

The medical opinions which dispute that diagnosis include the 
May 1996 VA examiner who stated that in her opinion PTSD did 
not have clear association with ulcer disease.  And a 
February 2002 VA examination report which contained an 
opinion that the veteran's ulcer had been related to H. 
pylori and that his hiatal hernia was a structural change 
that was not caused by PTSD.  

An opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 
448-9 (2000).  In some cases, the physician's special 
qualifications or expertise in the relevant medical specialty 
or lack thereof may be a factor.  In every case, the Board 
must support its conclusion with an adequate statement of its 
reasoning of why it found one medical opinion more persuasive 
than the other.  

In evaluating the weight to be assigned to the February 1994 
diagnosis of a psychophysiological gastrointestinal disorder, 
the Board noted the diagnosis was made in conjunction with a 
VA evaluation of the severity of the veteran's PTSD.  It was 
not part of a VA gastrointestinal examination.  There is no 
indication in the report that the VA physician had examined 
the veteran, reviewed the medical records of treatment for 
ulcers or had access to the tests and evaluations of the 
veteran's gastrointestinal disorder.  The only record he 
reviewed was an X-ray which the veteran brought to the 
examination.  

The medical text excerpts submitted by the veteran are 
relevant as they relate to the etiology of ulcers.  The Court 
has held that a veteran's lay opinion, coupled with reliance 
on medical treatises, to be insufficient to satisfy the 
medical nexus requirements necessary to an award of service 
connection.  See Wallin v. West, 11 Vet. App. 509 (1998).  In 
Sacks v. West, 11 Vet. App. 313 (1998) the Court held that a 
medical article that contained a generic statement regarding 
a possible link between a service-incurred disorder and a 
present condition, did not satisfy the nexus element.  The 
excerpt indicated that emotions may play a role in ulcers, 
but also mentioned other causal factors such as infection.  

The Board has placed great weight on the opinion contained in 
the VA examination report of February 2002.  The examiner 
stated he reviewed the claims folder.  The veteran's history 
of gastrointestinal symptoms was set out in detail and 
testing was referred to as a basis for the opinion.  The 
opinion is consistent with the VA treatment records which 
noted the veteran did not have any evidence of an ulcer after 
he was treated for H. pylori.  And they are consistent with 
the results of the panendoscopy which found a small hiatal 
hernia.  The examiner also indicated he had reviewed the 
literature and found no studies to support the theory that 
PTSD caused ulcers or the structural changes of a hiatal 
hernia.  When considered in conjunction with the opinion of 
the May 1996 examiner, the preponderance of the evidence is 
against the veteran's contention that his PTSD caused his 
ulcer or hiatal hernia.  

The Board in its September 1997 noted the veteran's 
representative had raised the issue of whether the veteran's 
PTSD had aggravated his ulcer or hiatal hernia.  In this case 
the ulcer has resolved with treatment resulting in there 
being no current diagnosis of an ulcer.  In addition, October 
1999 VA records noted the veteran had no evidence of 
Barrett's symptoms or scarring.  There was only a small 
hiatal hernia.  There is no evidence of any increased 
pathology or increase in severity of either the ulcer, or the 
hiatal hernia.  The Court in Allen v. Brown, 7 Vet. App. 439 
(1995)(en banc) clearly stated that such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Flare-ups of symptoms as described 
in the VA Social and Industrial Survey of February 1994 are 
distinguished from actual increases in the disability itself.  
See Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Service connection for peptic ulcer is not warranted as there 
is no current diagnosis of the disorder.  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the 
evidence is against the claim for service connection for a 
hiatal hernia.  


ORDER

Service connection for peptic ulcer and hiatal hernia is 
denied.  



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



